Citation Nr: 1539936	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-45 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to January 6, 2009, for the award of service connection for migraine headaches.

2.  Entitlement to an effective date prior to January 6, 2009, for the award of service connection for lumbar spine strain due to scoliosis.

3.  Entitlement to an effective date prior to January 6, 2009, for the award of service connection for right knee patellofemoral pain syndrome.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1993 to April 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In July 1999, the Veteran filed original claims of service connection for migraine headaches, a lumbar spine disability (claimed as scoliosis), and a right knee disability; after a May 2000 rating decision denied the claims for not being well-grounded, a superseding February 2001 rating decision denied the claims on the merits.  She did not appeal the February 2001 rating decision, and it became final.

2.  On January 6, 2009, the Veteran filed a petition to reopen the claims of service connection for migraine headaches, a lumbar spine disability (claimed as scoliosis), and a right knee disability (claimed as patellofemoral syndrome), and a January 2010 rating decision (in pertinent part) granted service connection for: (1) migraine headaches at a 30 percent rating, effective January 6, 2009 (the date of the reopened claim); (2) lumbar spine strain due to scoliosis at a 10 percent rating, effective January 6, 2009 (the date of the reopened claim); and (3) right knee patellofemoral pain syndrome at a 0 percent rating, effective January 6, 2009 (the date of the reopened claim).


CONCLUSIONS OF LAW

1.  An effective date prior to January 6, 2009 for the award of service connection for migraine headaches is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).

2.  An effective date prior to January 6, 2009 for the award of service connection for lumbar spine strain due to scoliosis is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).

3.  An effective date prior to January 6, 2009 for the award of service connection for right knee patellofemoral pain syndrome is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

As the January 2010 rating decision on appeal granted service connection for migraine headaches, lumbar spine strain due to scoliosis, and right knee patellofemoral syndrome, and assigned disability ratings and effective dates for those awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311.  She has had ample opportunity to respond/supplement the record.  She has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of the effective dates for the awards of service connection for migraine headaches, lumbar spine strain due to scoliosis, and right knee patellofemoral syndrome, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to these matters is met.

Legal Criteria, Factual Background, and Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a Veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation states that the effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

In July 1999, the Veteran filed original claims of service connection for migraine headaches, a lumbar spine disability (claimed as scoliosis), and a right knee disability; on her VA Form 21-526 at that time, she listed a Puerto Rico mailing address for herself.  A March 2000 telephone contact report with the Veteran noted that her husband was on active duty at Fort Bragg, North Carolina and that she wanted her claims file transferred to the Winston-Salem, North Carolina RO.  A May 2000 rating decision denied the claims for not being well-grounded, and a letter notifying her of the May 2000 rating decision was mailed to her at a Fort Bragg address in May 2000.  The evidence of record reflects that the May 2000 letter was returned to sender.  Thereafter, VA attempted to contact the Veteran by telephone in June 2000, but she could not be located, and she then failed to report to pertinent VA examinations in June 2000.  After the enactment of the VCAA in November 2000, a February 2001 rating decision superseded the May 2000 rating decision and denied the claims on the merits, and a letter notifying her of the February 2001 rating decision was mailed to her at the same Fort Bragg address in February 2001.  However, there is no evidence of record that the February 2001 letter was returned to sender or that the Veteran did not receive it.  She did not appeal the February 2001 rating decision, and it became final.

On January 6, 2009, the Veteran filed a petition to reopen the claims of service connection for migraine headaches, a lumbar spine disability (claimed as scoliosis), and a right knee disability (claimed as patellofemoral syndrome).  A January 2010 rating decision (in pertinent part) granted service connection for: (1) migraine headaches at a 30 percent rating, effective January 6, 2009 (the date of the reopened claim); (2) lumbar spine strain due to scoliosis at a 10 percent rating, effective January 6, 2009 (the date of the reopened claim); and (3) right knee patellofemoral pain syndrome at a 0 percent rating, effective January 6, 2009 (the date of the reopened claim).

The Veteran contends that the effective date for the awards of service connection for migraine headaches, lumbar spine strain due to scoliosis, and right knee patellofemoral syndrome should be the date in July 1999 on which she filed her original claims.  In her May 2010 notice of disagreement, she alleged that she "never got any denial paperwork" after submitting her original claims in July 1999 and that VA had sent her paperwork to Puerto Rico.

As noted above, the record reflects that the May 2000 letter notifying the Veteran of the May 2000 rating decision (which denied her claims for not being well-grounded) was mailed to her at a Fort Bragg address but was returned to sender.  However, a subsequent attempt by VA to locate the Veteran was unsuccessful.  [The Board notes that Veterans have the responsibility of updating VA with regard to any changes in their contact information and whereabouts.]  Thereafter, the record reflects that the February 2001 letter notifying the Veteran of the February 2001 rating decision (which superseded the May 2000 rating decision and denied her claims on the merits) was mailed to the same Fort Bragg address on file for her but was not returned to sender.

The Board finds that there is no evidence of record to indicate that the Veteran never received timely notice of the February 2001 rating decision denying her claims.  As outlined above, the February 2001 letter which provided notice of the denial of her claims of service connection in the February 2001 rating decision was mailed to her current address of record and was not returned to sender.  There is also no evidence of record to indicate that the Veteran attempted to contact VA at any time after the March 2000 telephone contact (at which time she informed VA of her Fort Bragg address) to update her address or contact information on file.  Because she did not appeal the February 2001 rating decision or submit any new and material evidence within a year of the February 2001 rating decision, that decision became final (and is a legal bar to an earlier effective date).

The date of receipt of the instant claim to reopen is January 6, 2009.  There is no evidence or correspondence in the record that was received between the February 2001 rating decision and the January 6, 2009 claim to reopen which could be construed as any type of claim for service connection for migraine headaches, a lumbar spine disability, or a right knee disability.  Therefore, January 6, 2009 (the date of the reopened claims) is the earliest possible (and appropriate) effective date for the awards of service connection for migraine headaches, lumbar spine strain due to scoliosis, and right knee patellofemoral syndrome, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r).

Accordingly, the Board finds that an effective date earlier than January 6, 2009, for the awards of service connection for service connection for migraine headaches, lumbar spine strain due to scoliosis, and right knee patellofemoral syndrome, is not warranted.

ORDER

An effective date prior to January 6, 2009, for the award of service connection for migraine headaches, is denied.

An effective date prior to January 6, 2009, for the award of service connection for lumbar spine strain due to scoliosis, is denied.

An effective date prior to January 6, 2009, for the award of service connection for right knee patellofemoral pain syndrome, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


